UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2403



PONG AN KANG; SUN OK CHONG, a/k/a Chun Cha
Kang,

                                                       Petitioners,

          versus


JOHN ASHCROFT, U. S. Attorney General; TOM
RIDGE,   Secretary  of   the  United  States
Department of Homeland Security; BUREAU OF
CITIZENSHIP AND IMMIGRATION SERVICES,

                                                       Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A44-694-748; A45-247-010)


Submitted:   July 28, 2004            Decided:   September 17, 2004


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Urbanski, LAW OFFICES OF HYDER & OVERAS, Richmond, Virginia,
for Petitioners.   Peter D. Keisler, Assistant Attorney General,
David V. Bernal, Assistant Director, Margaret K. Taylor, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Pong An Kang and Sun Ok Chong petition for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

their   appeal       from    the    Immigration         Judge’s    (“IJ”)      finding    of

deportability because they were inadmissible at the time of their

last entry into the United States.

              The Government has the burden of establishing by clear

and convincing evidence that an alien who has been admitted to the

United States is deportable. 8 U.S.C. § 1229a(c)(3)(a) (2000). No

decision      on    deportability         is    valid    unless    it    is    based   upon

reasonable, substantial, and probative evidence.                         Id.    Our review

of a final order of removal is limited, however.                              See 8 U.S.C.

§   1252(b)    (2000).        The    IJ’s      underlying      factual     findings      are

conclusive “unless any reasonable adjudicator would be compelled to

conclude to the contrary,” while the Board’s decision that an alien

is not eligible for admission is conclusive unless manifestly

contrary to law.          § 1252(b)(4)(B), (C).

              We have carefully reviewed the record and conclude it

does not compel a finding that Chong is Kang’s real wife or that

Kang    did    not       assist    Chong       in   entering      the    United    States.

Petitioners have therefore not demonstrated the Board’s decision

that    they       are    deportable       was      manifestly     contrary       to   law.

Accordingly, we deny the petition for review.                           We dispense with

oral    argument         because    the    facts      and   legal       contentions      are


                                           - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -